Case 4:15-cr-00022 Document 125 Filed on 03/07/19 in TXSD Page 1 of 3
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 11, 2019
                                                                David J. Bradley, Clerk
Case 4:15-cr-00022 Document 125 Filed on 03/07/19 in TXSD Page 2 of 3
Case 4:15-cr-00022 Document 125 Filed on 03/07/19 in TXSD Page 3 of 3
